Title: To George Washington from Bushrod Washington, 30 October 1797
From: Washington, Bushrod
To: Washington, George



Dear Uncle
Rich[mon]d Octr 30 [17]97

I went in pursuit of Mrs Forbes this morning, but could not find her—with the assistance of Mr Brooke I obtained an interview with her this evening at her house, her price is $150 a year—She will be at Mount Vernon in a month from this time, if her terms are accepted—sooner she cannot go.
you will please inform me, whether the terms as to price & time will suit you—I shall at all events pursue my enquiries as to some other person, in case you should not approve of the person who now offers—The sum demanded by Mrs F. seems to me very extravagant—but if you think otherwise, I am persuaded, she will answer my Aunt’s purpose, from the Character I have of her. with love to My Aunt & yourself & many wishes for your health & happiness I am My dear Uncle Most sincerely Yr affect. Nephew

B. Washington

